DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: head CE discussed in paragraph [0057], second eccentric shaft N2 recited in claim 8, and the fourth eccentric shaft N4 recited in claim 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “each of the tubular portion” should be changed to --each of the tubular portions-- for grammatical purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 12.  The phrase “another gas spring” is indefinite.  It is unclear to the Examiner whether the  another gas spring is intended to be one of the two gas springs or another gas spring in addition to the two gas springs.  Also, the phrase “the compression spring” is indefinite.  It is unclear as to which compression spring Applicant intends to refer to since more than one gas spring has been recited.
The remaining claims are indefinite due to their dependency from claim 12.
Allowable Subject Matter
Claims 1-11 and 15 are allowed.
Claims 12-14 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5253832 to Bolas et al. teaches the use of a supporting device comprising a compression spring that adjusts based on the direction of a supporting arm being parallel to a gravitational direction or perpendicular to a gravitational direction and teach that when the supporting arm is parallel to the gravitational direction the deformation of the compression spring is maximum by being stretched more and when the supporting arm is perpendicular to the gravitational direction the deformation of the compression spring is minimum by being stretched less.  However, the reference does not show or suggest the remaining limitations of independent claim 1.  US Patent 7137747 to Chapman teaches the use of a gas spring and a compression spring that adjust based on the position of a supporting arm but does not show or suggest the remaining limitations of independent claim 1.  FR-2870317 also teaches the use of a gas spring that adjusts based on the position of a supporting arm but does not show or suggest the remaining limitations of independent claim 1.  References DE-19742050, CH-669248, GB-2196755, US Patent 4685649, and US 4621786 teach the use of similar supporting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
December 2, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657